Citation Nr: 1821549	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-10 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for left shoulder disability.

2.  Entitlement to service connection for left carpal tunnel syndrome (CTS).

3.  Entitlement to service connection for right CTS.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 1992, and March 2003 to October 2004.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.

In March 2016, the Board issued a decision dismissing a back rating claim.  The Board also remanded the three present claims for additional development, as well as the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  The Board notes that with regard to the claim for a TDIU, an April 2017 statement of the case (SOC) was issued by the RO and no substantive appeal was submitted by the Veteran perfecting the appeal.  Thus, that issue is not presently on appeal.

The decision below addresses the left shoulder claim.  Additional evidence has been received since the April 2017 supplemental statement of the case (SSOC), including an October 2017 medical opinion and private medical evidence.  However, the Board finds that the additional evidence is not pertinent to the left shoulder claim being decided below.  Thus, a remand for initial RO consideration is not necessary for this issue.  See 38 C.F.R. § 20.1304(c).

The two CTS claims are addressed in the remand section following the decision.

FINDING OF FACT

The Veteran's left shoulder disability did not have its onset during service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for left shoulder disability have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, service connection for certain chronic diseases, such as arthritis, will be presumed when the disease develops to a compensable degree within one year of a Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Analysis

The Veteran contends her left shoulder condition is related to service.  She indicated in the February 2016 Board hearing that she injured her left shoulder carrying a heavy backpack in 2003 while serving in Iraq, and also falling off the back of a truck with her gear on.  She indicated that her gear pounded down on her and when she sought treatment at sick call, they found her shoulder was bruised.

A January 2004 service treatment record (STR) shows that the Veteran sought treatment for a bump on the left shoulder.  The Veteran also sought treatment on April 20, 2004, during which she indicated to the examiner that the pain "throws me all out of whack and feels like my back is being pulled apart, my kids know not to touch my shoulders or my back."  Additionally, the Veteran reported in an April 26, 2004 examination that she experienced low back pain in service after jumping out of a truck with full gear on in 2003.  While left shoulder pain or treatment was not specifically discussed in regard to this accident, it tended to support the contention that the Veteran sustained musculoskeletal injuries falling out of a truck in 2003.

A post-service January 2008 private treatment record diagnosed the Veteran with left shoulder impingement syndrome.  As noted above, during the February 2016 Board hearing, the Veteran testified that her left shoulder disorder had its onset in service.  The claim came before the Board in March 2016 and was remanded for further development.  The Board determined a VA examination and opinion were required to determine the etiology of the Veteran's left shoulder disability.

Thereafter the Veteran was afforded an April 2016 VA examination for her left shoulder pursuant to the Board's remand.  The examiner diagnosed the Veteran with degenerative arthritis of the left shoulder with pain noted in the morning.  The examiner concluded that the Veteran had several medical profiles in service which stated that she could carry a rifle, fire a rifle and lift up to 25 pounds.  The examiner noted while she was in service, the Veteran worked as a logistical specialist and petroleum specialist and in 2003 after jumping out of a truck in full gear, the Veteran experienced back pain and right leg pain.  She reported there was no documentation pertaining to an acute injury or treatment related to the Veteran's shoulders, including an evaluation at the Dublin VA in 2006 which noted no complaints.  Therefore, the examiner indicated the Veteran had no acute left shoulder issues during service and it is less likely than not that the Veteran's shoulder pain was caused as a result of her service.

The RO determined that an addendum opinion was necessary from the examiner.  The RO indicated that although the Veteran did not seek treatment for her left shoulder at the time of the 2003 injury which involved her falling out of a truck, the examiner should address whether her left shoulder complaints could have resulted from such a fall.

The examiner submitted a February 2017 addendum opinion in which she indicated the Veteran's medical records do not support that she suffered from a chronic left shoulder condition in service.  Although she reports a history of a left shoulder injury in service, her x-ray finding does not support a moderate or severe injury.  She stated the Veteran's history and examination are consistent with an impingement syndrome, which is most often associated with age related changes of the shoulder joint.  She noted it was after the Veteran's separation from service and only when she was in her late 40's that there was documentation to support chronic left shoulder pain.

Additionally, the February 2017 examiner indicated the Veteran went through the medical evaluation board process while in service and was given multiple opportunities to report her left shoulder medical concerns, which she did not.  The examiner noted that the Veteran listed over 30 complaints on her DD form 2807; however, none of those complaints were related to her left shoulder injury.  Therefore, the examiner concluded it is less likely than not that the Veteran's current left shoulder pain is related to any injury or activities associated with service.

The Board finds that the preponderance of the evidence is against the claim of service connection for a left shoulder disability.  The Veteran has been diagnosed with impingement syndrome, which is now diagnosed as arthritis of the left shoulder, and also has a documented fall from a truck during service; however, the most probative evidence supports that her left shoulder disorder is not related to service, including the in-service injury.

The Veteran's STRs contain a January 2004 record in which the Veteran sought treatment for a bump on the left shoulder.  Further, as noted, she had a fall from a truck in 2003, injuring her.  Notably, service connection has been granted for a low back disability related to this documented fall.  However, the record is void of ongoing left shoulder treatment throughout and immediately after service.  Although lack of treatment does not necessarily equate to a lack of symptoms, the Board finds the record includes no positive medical evidence in support of a left shoulder disability as being related to service.

Conversely, the Board finds that the February 2017 VA opinion, following the March 2016 Board remand, warrants significant probative weight.  The opinion is persuasive as to the complex medical question of whether left shoulder arthritis is related to service.  The VA examiner accurately opined that the Veteran's STRs are void of any chronic left shoulder symptoms.  She noted the Veteran does suffer from left shoulder impingement syndrome; however, it is not causally or etiologically related to service.  In forming her opinion, the VA examiner thoroughly reviewed the evidence or record, including the Veteran's service and post-service medical evidence, and provided a complete rationale, relying on and citing to the records reviewed.  She offered clear conclusions with reasoned medical explanations considering the relevant facts.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds the probative, competent evidence of record does not demonstrate the Veteran's left shoulder impingement disorder had its onset during, or is otherwise causally or etiologically related to her service.  Additionally, it is not shown that the arthritis manifested within one year of separation from service or that there is a continuity of symptomatology.

While the Board acknowledges the Veteran's lengthy service periods and her contentions that her left shoulder disability is related to service, the Board finds that she is not competent to provide an opinion pertaining to a complex medical issue such as the etiology of her left shoulder arthritis.  The etiology of such is not a question answerable by personal observation alone or by the application of knowledge within the realm of a layperson.  Further, the Veteran has not demonstrated any specialized knowledge or expertise indicating she is capable of rendering a competent medical opinion on the determinative issue of causation of left shoulder arthritis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the February 2017 VA opinion holds more probative weight than the Veteran's lay statements.

In summary, the Veteran contends her current left shoulder disability is related to service, including continually carrying a heavy backpack or a documented fall she sustained from the back of a truck.  However, the current condition was diagnosed subsequent to service and there is highly persuasive medical evidence against the claim, with no medical opinions in support.  Accordingly, the preponderance of the evidence is against the claim.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's left shoulder claim, that doctrine is not applicable in the instant claim.  See 38 U.S.C. § 510 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, service connection is not warranted for a left shoulder disability.


ORDER

Service connection for left shoulder disability is denied.


REMAND

The Veteran is also seeking service connection for left and right CTS.  In regard to these claims, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  The opinion was received in October 2017 by a physician who is an orthopedist and a section chief of hand surgery at a VA Medical Center.  In December 2017, the Veteran and her representative were furnished a copy of the opinion and afforded 60 days to submit additional evidence or argument.  They were also directed to indicate whether the Veteran wished to waive initial RO consideration of the evidence.  In February 2018, the Veteran responded that she did not wish to waive RO consideration and requested that the claims be remanded to the RO for consideration of such additional evidence.  Accordingly, the Board finds that these claims must be remanded for reconsideration and issuance of an SSOC if such claims are not granted.  See 38 C.F.R. § 19.31.

Accordingly, this issue is REMANDED for the following action:

Readjudicate the claims of service connection for left and right CTS, to include with consideration of all evidence received since the April 2017 SSOC.  If any benefit sought on appeal remains denied, furnish the Veteran and her representative another SSOC.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


